RENDERED: FEBRUARY 19, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                            Court of Appeals

                              NO. 2020-CA-0396-MR

MARK E. BOLTON                                                        APPELLANT


                 APPEAL FROM JEFFERSON CIRCUIT COURT
v.                 HONORABLE OLU A. STEVENS, JUDGE
                         ACTION NO. 19-CI-003600


DANIELLA BLAINE,
ADMINISTRATRIX, ESTATE OF
KENNETH H. CROSS, II                                                    APPELLEE


                                   OPINION
                              AFFIRMING IN PART
                            AND REVERSING IN PART

                                  ** ** ** ** **

BEFORE: DIXON, KRAMER, AND LAMBERT, JUDGES.

DIXON, JUDGE: Mark E. Bolton appeals from the order denying his motion for

summary judgment entered by the Jefferson Circuit Court on February 18, 2020,

asserting he is entitled to qualified immunity as to the negligence claims brought

against him. After careful review of the briefs, record, and the law, we affirm in

part and reverse in part.
                FACTS AND PROCEDURAL BACKGROUND

             This appeal stems from the death of Kenneth H. Cross, II, while an

inmate with the Louisville Metro Department of Corrections (LMDOC).

             On August 25, 2012, at approximately 5:00 p.m., Cross was arrested

pursuant to a warrant that included drug-related charges. He was subsequently

evaluated and booked into the LMDOC facility. At the time of his evaluation by a

booking nurse—a licensed practical nurse—Cross was exhibiting signs of drug

overdose. Consequently, Cross was placed on a detoxification protocol and

assigned a bottom bunk in an observation cell to minimize potential injuries were

he to fall out of bed. Cross was to be checked every eight hours by medical

personnel, as well as periodically by jail personnel, to make sure he was still

breathing. Shortly after arriving at his bunk, Cross fell asleep and was snoring

loudly. LMDOC policy at that time did not require jail personnel to attempt to

wake Cross to see if he was still conscious, and none did.

             At approximately 8:47 p.m., another inmate alerted jail personnel that

something was wrong with Cross. By the time jail personnel arrived, Cross was

not breathing; he was pale; his lips were blue; and he was unresponsive. Despite

attempts to revive him, Cross passed away. It was later determined by the coroner

that the cause of death was an overdose of drugs ingested prior to his booking.




                                         -2-
                 At the time of Cross’s arrest, LMDOC policies prohibited the

admission of unconscious arrestees to the facility; rather, policy required an

unconscious arrestee be taken to a hospital. Pursuant to those same policies, jail

personnel were only expected to assess arrestees before admission for

unconsciousness where they might appear merely to be sleeping. Consequently,

none of the jail personnel responsible for Cross’s care had been trained to wake

intoxicated individuals to ensure that they did not fall into a state of

unconsciousness after their admission. Ironically, both drug overdose and

unconsciousness were considered medical emergencies in the jail.

                 Cross’s estate brought the instant action against Bolton, the LMDOC

Director, alleging negligence and gross negligence.1 Bolton moved the trial court

for summary judgment, alleging he is entitled to qualified immunity as to these

negligence claims. The trial court denied Bolton’s motion, and this appeal

followed.

                           QUALIFIED OFFICIAL IMMUNITY

                 Bolton filed an interlocutory appeal, arguing the negligence claims

against him in his individual capacity are barred by qualified official immunity.

This appeal is properly before us because an order denying a substantial claim of

qualified official immunity is immediately appealable. Harrod v. Caney, 547


1
    The estate sued other entities as well, but they are not at issue here.

                                                   -3-
S.W.3d 536, 540 (Ky. App. 2018); Breathitt Cty. Bd. of Educ. v. Prater, 292

S.W.3d 883, 887 (Ky. 2009); Mattingly v. Mitchell, 425 S.W.3d 85, 89 (Ky. App.

2013).

             On appeal, Bolton argues the trial court erred by determining he is not

entitled to qualified immunity for the negligence claims against him in his

individual capacity. This is the sole issue before us as “the scope of appellate

review of an interlocutory appeal of the trial court’s determination of the

application of qualified official immunity is limited to the specific issue of whether

the immunity was properly denied and nothing more.” Baker v. Fields, 543

S.W.3d 575, 578 (Ky. 2018).

             The standard for immunity is well-settled:

                     “Official immunity” is immunity from tort liability
             afforded to public officers and employees for acts
             performed in the exercise of their discretionary functions.
             It rests not on the status or title of the officer or
             employee, but on the function performed. Salyer v.
             Patrick, 874 F.2d 374 (6th Cir. 1989). . . . [W]hen an
             officer or employee of a governmental agency is sued in
             his/her representative capacity, the officer’s or
             employee’s actions are afforded the same immunity, if
             any, to which the agency, itself, would be entitled . . . .
             But when sued in their individual capacities, public
             officers and employees enjoy only qualified official
             immunity, which affords protection from damages
             liability for good faith judgment calls made in a legally
             uncertain environment. 63C AM. JUR. 2d, Public Officers
             and Employees, § 309 (1997). Qualified official
             immunity applies to the negligent performance by a
             public officer or employee of (1) discretionary acts or

                                         -4-
             functions, i.e., those involving the exercise of discretion
             and judgment, or personal deliberation, decision, and
             judgment, id. § 322; (2) in good faith; and (3) within the
             scope of the employee’s authority. Id. § 309;
             RESTATEMENT (SECOND) [OF THE LAW OF TORTS § 895D
             cmt. g. (A.L.I. 1979)]. An act is not necessarily
             “discretionary” just because the officer performing it has
             some discretion with respect to the means or method to
             be employed. Franklin [Cty.] v. Malone, [957 S.W.2d
             195, 201 (Ky. 1997) (quoting Upchurch v. Clinton Cty.,
             330 S.W.2d 428, 430 (Ky. 1959))]. Qualified official
             immunity is an affirmative defense that must be
             specifically pled. Gomez v. Toledo, 446 U.S. 635, 100 S.
             Ct. 1920, 64 L. Ed. 2d 572 (1980).

                    Conversely, an officer or employee is afforded no
             immunity from tort liability for the negligent
             performance of a ministerial act, i.e., one that requires
             only obedience to the orders of others, or when the
             officer’s duty is absolute, certain, and imperative,
             involving merely execution of a specific act arising from
             fixed and designated facts. Franklin [Cty.] v. Malone,
             supra, at 201. “That a necessity may exist for the
             ascertainment of those facts does not operate to convert
             the act into one discretionary in nature.” Upchurch v.
             Clinton [Cty.], supra, at 430. See also RESTATEMENT
             (SECOND) TORTS, supra, § 895D cmt. h; 63C AM. JUR.
             2d, Public Officers and Employees, §§ 324, 325 (1997).

Yanero v. Davis, 65 S.W.3d 510, 521-22 (Ky. 2001).

             Here, we must determine what qualified immunity Bolton enjoys, if

any, as an affirmative defense to the claims against him. We note that qualified

immunity is not a blanket shield for all tort claims. Yanero, the seminal authority

on governmental immunity in Kentucky, held that qualified official immunity

protects discretionary acts negligently performed by public officials so long as

                                         -5-
they are acting within their authority and in good faith. Id. “Qualified immunity

gives government officials breathing room to make reasonable but mistaken

judgments, and protects all but the plainly incompetent or those who knowingly

violate the law.” Stanton v. Sims, 571 U.S. 3, 6, 134 S. Ct. 3, 5, 187 L. Ed. 2d 341

(2013) (per curiam) (emphasis added) (citations and internal quotation marks

omitted). “[W]hen sued in their individual capacities, public officers and

employees enjoy only qualified official immunity, which affords protection from

damages liability for good faith judgment calls made in a legally uncertain

environment.” Yanero, 65 S.W.3d at 522 (emphasis added) (citation omitted).

             Here, the trial court found Bolton was not entitled to qualified official

immunity because his actions were ministerial rather than discretionary. The trial

court opined:

             Director Bolton properly asserts that supervising
             employees is a discretionary function protected by
             qualified immunity. He also properly asserts that
             establishing jail policy is a discretionary function. But
             those are not the Plaintiff’s claims here. Plaintiff alleges
             Director Bolton was negligent in failing to properly
             enforce [LMDOC] policy regarding medical
             emergencies. Specifically, Plaintiff claims Director
             Bolton failed to train employees to awaken intoxicated
             individuals to ensure they have not fallen into a state of
             unconsciousness. The Court finds this is a ministerial
             function to which qualified immunity does not apply.

(Emphasis added.)




                                         -6-
             Our review requires us to first revisit the estate’s claims in its

complaint. Count I of the complaint asserts the defendants—including Bolton—

“were negligent and grossly negligent.” Count IV alleges Cross’s death was

substantially caused by Bolton’s failure “to properly or conscientiously train and

supervise the conduct of [his] employees and subordinates, and/or to promulgate

appropriate operating policies and procedures either formally or by custom and

practice to protect inmates like Mr. Cross.” For purposes of this appeal, we first

discuss whether immunity applies to the gross negligence claims and then whether

immunity applies to the other, ordinary negligence claims against Bolton.

                  Immunity Unavailable for Gross Negligence

             To establish negligence, a plaintiff must prove “that (1) the defendant

owed the plaintiff a duty of care, (2) the defendant breached the standard by which

his or her duty is measured, and (3) consequent injury.” Pathways, Inc. v.

Hammons, 113 S.W.3d 85, 88 (Ky. 2003) (citation omitted). By contrast, a gross

negligence claim has only two elements: (1) “a finding of failure to exercise

reasonable care” and (2) “an additional finding that this negligence was

accompanied by wanton or reckless disregard for the lives, safety, or property of

others.” Gibson v. Fuel Transp., Inc., 410 S.W.3d 56, 59 (Ky. 2013) (citation

omitted). Stated another way, “there must be an element either of malice or

willfulness or such an utter and wanton disregard of the rights of others as from


                                          -7-
which it may be assumed the act was malicious or willful.” City of Middlesboro v.

Brown, 63 S.W.3d 179, 181 (Ky. 2001) (citation omitted).

             In Martin v. O’Daniel, 507 S.W.3d 1 (Ky. 2016), the Supreme Court

explained:

                   Acting with malice and acting in good faith are
             mutually exclusive. . . . But, it is also a fact that defeats
             the defendant’s assertion of qualified official immunity.
             Official immunity is unavailable to public officers who
             acted “with the malicious intention to cause a deprivation
             of constitutional rights or other injury . . . .” Yanero, 65
             S.W.3d at 523 (quoting Harlow v. Fitzgerald, 457 U.S.
             800, 815, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982)).

                    It thus becomes apparent that the very same
             evidence that establishes the eponymous element of a
             malicious prosecution action simultaneously negates the
             defense of official immunity. In simpler terms, if a
             plaintiff can prove that a police officer acted with malice,
             the officer has no immunity; if the plaintiff cannot prove
             malice, the officer needs no immunity.

Id. at 5 (emphasis added). The same logic applies to gross negligence actions.

Consequently, and pursuant to Martin, Bolton is not entitled to summary judgment

on grounds of qualified official immunity pertaining to any claim of gross

negligence. If Bolton acted with malice, he is not entitled to immunity; if he had

no malice, he needs no immunity, since proof of malice is a necessary element to

prevail on a claim of gross negligence. Id. Accordingly, the trial court correctly

denied summary judgment to Bolton on the gross negligence claim as it was not

barred by qualified official immunity, and we must affirm this part of its decision.

                                          -8-
                            Ordinary Negligence:
              Immunity for Discretionary but Not Ministerial Acts

             This now leaves us to determine whether the trial court properly

denied summary judgment as to the ordinary negligence claims against Bolton on

grounds of lack of qualified official immunity. Under Yanero, whether qualified

official immunity is available to Bolton will depend on the characterization of each

of his actions, whether they are discretionary or ministerial in nature.

             It is well-established that “[p]romulgation of rules is a discretionary

function; enforcement of those rules is a ministerial function.” Williams v.

Kentucky Dep’t of Educ., 113 S.W.3d 145, 150 (Ky. 2003). Thus, to the extent the

estate attempts to pursue any claims against Bolton concerning promulgation of

rules, such claims are barred; however, to the extent the estate pursues its claims

against Bolton for enforcement of said rules, such claims are not typically barred

on qualified official immunity grounds.

             We further note, “the determination of whether a particular act is

discretionary or ministerial focuses on the ‘dominant nature of the act’ and is

inherently fact-sensitive. [Haney v. Monsky, 311 S.W.3d 235, 240 (Ky. 2010).]”

Hedgepath v. Pelphrey, 520 Fed. App’x 385, 389 (6th Cir. 2013) (emphasis in

original). Although factual issues cannot be resolved at this stage of the litigation,

we must still bear these principles in mind during our immunity analysis. As

previously stated, we lack jurisdiction to consider factual issues on appeal; rather,

                                          -9-
we only review legal questions as to whether Bolton is entitled to qualified official

immunity.

                       Negligent Training and Supervision

             Herein, the complaint explicitly alleges that Bolton failed “to properly

or conscientiously train and supervise the conduct of [his] employees and

subordinates, and/or to promulgate appropriate operating policies and procedures

either formally or by custom and practice to protect inmates like Mr. Cross.” The

first part of this allegation contends that Bolton negligently trained and supervised

his employees. “These legal questions are well-settled. As to training, although

deciding on the content of policies and training is a discretionary function, the

training of employees to adhere to their duties once that content is decided is a

ministerial function. See Yanero, 65 S.W.3d at 529.” Hedgepath, 520 Fed. App’x

at 391.

             In Hedgepath, the Court discussed claims concerning negligent

training and supervision, explaining:

             Hedgepath’s claim is that the contents of the policy were
             decided and that the Supervisory Jailers simply failed to
             train the jailers on how to comply with those policies.
             Because this claim implicates a ministerial duty, the
             District Court’s denial of qualified immunity will be
             affirmed. With respect to the negligent supervision
             claim, the supervision of employees is a ministerial act
             when it merely involves enforcing known policies. See
             Yanero, 65 S.W.3d at 522. Hedgepath claims that the
             Supervisory Jailers did not enforce known policies.

                                         -10-
             Consequently, the Supervisory Jailers are not entitled to
             qualified immunity because their duty to supervise the
             Deputy Jailers was ministerial.

Id. at 391-92 (emphasis added). Again, we note our lack of jurisdiction to consider

any factual issues raised by Bolton. According to the estate’s claims, LMDOC’s

policies specifically listed drug overdose and unconsciousness as medical

emergencies, but inadequate training and supervision allowed Cross to experience

these conditions without proper medical treatment, which led to his otherwise

preventable death. Looking only at the legal issue of immunity, we agree with the

trial court that—as observed in Hedgepath—qualified official immunity does not

apply to the training or supervision claims brought herein.

             We disagree with Bolton that the case herein is less like Hedgepath

and Finn v. Warren County, Kentucky, 768 F.3d 441 (6th Cir. 2014)—cases

concerning immunity of jailers—and more similar to Wales v. Pullen, 390 S.W.3d

160 (Ky. App. 2012)—which concerned immunity of a director of public works

but not a county engineer. In Finn, the Court held that although a supervisor’s

decision “on the content of policies and training is a discretionary function, the

training of employees to adhere to their duties once that content is decided is a

ministerial function.” 768 F.3d at 449 (citation omitted). This is essentially

identical to allegations in the complaint herein. In Wales, the Court found the

director of public works was entitled to qualified official immunity, but the county


                                         -11-
engineer who had a statutory duty to remove trees was not entitled to qualified

official immunity. 390 S.W.3d at 167. Here, the buck does not necessarily stop

with a lower level in the chain-of-command, as Bolton argues. There can be no

doubt that the case herein bears more resemblance to Hedgepath and Finn than

Wales in its fact pattern and (un)availability of qualified official immunity.

Following the guidance of these cases, we affirm the trial court’s denial of

summary judgment based on lack of qualified official immunity for Bolton against

the estate’s claims of negligent training and supervision.

               Negligent Promulgation of Policies and Procedures

             We next turn to the portion of the complaint concerning Bolton’s

promulgation of policies and procedures—more specifically, the allegation that

Bolton failed “to promulgate appropriate operating policies and procedures either

formally or by custom and practice to protect inmates like Mr. Cross.” As

previously noted, Bolton is clearly entitled to immunity for that claim. See

Williams, 113 S.W.3d at 150. Consequently, the trial court erred in not granting

Bolton’s motion for summary judgment against that claim, and we must reverse in

part only.

                        Negligent Enforcement of Policies

             The trial court noted that the estate alleged Bolton was negligent in

failing to properly enforce LMDOC policy regarding medical emergencies and in


                                         -12-
failing to train employees to wake intoxicated individuals to ensure they did not

fall into a state of unconsciousness. The trial court viewed these actions as

ministerial functions to which qualified immunity does not apply. This is

consistent with Williams in that “enforcement of those rules is a ministerial

function.” Id. Therefore, we cannot say the trial court erred in denying Bolton’s

motion for summary judgment requesting the trial court find him entitled to

qualified official immunity for that claim. Accordingly, we also affirm that part of

the trial court’s order.

                                  CONCLUSION

              Therefore, and for the foregoing reasons, the order entered by the

Jefferson Circuit Court is AFFIRMED in part and REVERSED in part.



              ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 J. Denis Ogburn                           Gregory A. Belzley
 Louisville, Kentucky                      Prospect, Kentucky

                                           Paul Brizendine
                                           Jeffersonville, Indiana




                                         -13-